Abatement Order filed June 25, 2019




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00795-CV

                     IN RE CATHALEEN MONTELONGO

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-48430

                                      ORDER

      On Monday, September 10, 2018, relator Cathaleen Montelongo filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Judy Warne, presiding judge of the 257th District Court of Harris County,
to reinstate the underlying case on the jury trial docket.

      Respondent ceased to hold the office of Judge of the 257th District Court of
Harris County, Texas, after the institution of this action. As a result, we were
required to abate this mandamus proceeding to permit respondent’s successor, the
Honorable Sandra Peake, to reconsider the decision regarding relator’s request for
relief. See Tex. R. App. P. 7.2(b).

      Judge Peake advised this court by letter that she was “not inclined to
reconsider Judge Warne’s decision to remove the case from the court’s jury trial
docket.” However, Judge Peake did not provide this court with a signed order
reflecting her rulings regarding the relator’s request for relief.

      Therefore, we again abate this case until August 26, 2019, by which time
Judge Peake shall file with this court a signed order reflecting her rulings concerning
relator’s request. This court will then consider a motion to reinstate or dismiss this
proceeding, as appropriate.

                                      PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain




                                            2